                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                CHARLESTON DIVISION


PLUMBERS & PIPEFITTERS LOCAL 625, et al.,

                             Plaintiffs,

v.                                             CIVIL ACTION NO. 2:18-cv-01097

NITRO CONSTRUCTION SERVICES, INC.,

                             Defendant.



                        MEMORANDUM OPINION AND ORDER

     I.       Introduction

           Pending before the court is Third-Party Defendants Edward D’Aquila, Gary

Yarnell, Michael Rhodes, Don Wagenheim, Steve Ellis, and Michael Romine’s Motion

to Dismiss Third-Party Complaint [ECF No. 15]. For the reasons that follow, the

Motion is GRANTED.

     II.      Background

           The plaintiffs in this action are the West Virginia Pipe Trades Health and

Welfare Fund (“Fund”) and three local unions: Plumbers & Pipefitters Local 625, 565,

and 83. The Fund is a multiemployer health and welfare fund established and

maintained under the Employee Retirement Income Security Act (“ERISA”), 29

U.S.C. §§ 1001, et seq. The Fund was established to provide funding for health and

welfare benefits for eligible employees of employers who have entered into collective
bargaining agreements or participation agreements with the local unions. By

entering into such agreements, participating employers agree to make periodic

contributions to the Fund with respect to workers of the local unions who work for

the participating employers.

      Defendant and Third-Party Plaintiff Nitro Construction Services, Inc. (“Nitro”)

is a participating employer in the Fund and submits contributions to the Fund with

respect to workers of the local unions who perform work for it. The Fund is

administered by a board of trustees, currently comprised of Third-Party Defendants

Edward D’Aquila, Gary Yarnell, Michael Rhodes, Don Wagenheim, Steve Ellis, and

Michael Romine (“Trustees”).

      The plaintiffs brought this action against Nitro alleging that Nitro was late in

making certain contributions by the contractually mandated due date. Although the

principal amounts have been paid, the plaintiffs seek to recover liquidated damages,

interest, and attorneys’ fees and costs. Compl. ¶¶ 1–4 [ECF No. 1].

      Nitro answered the plaintiffs’ complaint and filed a third-party complaint

(“Nitro’s Third-Party Complaint”) against the Trustees. Nitro’s Third-Party

Complaint contains five counts: Count One alleges a breach of fiduciary duties under

ERISA § 502(a)(3); Count Two seeks a declaratory judgment against the Trustees

pursuant to 28 U.S.C. § 2201; Count Three alleges, in the alternative, a breach of

contract under federal common law; Count Four alleges, in the alternative, a breach




                                          2
of fiduciary duty under federal common law; and Count Five alleges equitable

estoppel.

       Nitro’s Third-Party Complaint seeks specific relief. Nitro asks the court to

“remove the Trustees from their position due to the breaches of fiduciary duty that

have transpired.” Third-Party Compl. ¶¶ 73, 115. Nitro seeks a declaratory judgment

against the Trustees, “declaring that the Trustees cannot assess the liquidated

damages, penalties and interest against Nitro.” Id. ¶ 99. Nitro also “seeks discovery

into how late contributions submitted to the Fund by other participating employers

were submitted” and whether those employers “were penalized or had legal action

taken against them.” Id. ¶ 74. Finally, Nitro seeks to recover “reasonable attorneys’

fees under ERISA, reasonable expenses, pre-judgment and post-judgment interest,

and costs,” together with “such other equitable relief as is just and proper.” Id.

       In support of their Motion to Dismiss Third-Party Complaint [ECF No. 15], the

Trustees argue, first, that Nitro’s third-party claims fail to meet the requirements of

Federal Rule of Civil Procedure 14(a). Despite the title of the Trustees’ Motion, the

court construes the Trustees’ Motion to Dismiss as a motion to strike Nitro’s Third-

Party Complaint under Rule 14(a)(4) with respect to the Trustees’ arguments

concerning the propriety of Nitro’s Third-Party Complaint under Rule 14.1 See AIG

Europe Ltd. v. Gen. Sys., Inc., No. RDB-13-0216, 2013 WL 6654382, at *2 n.5 (D. Md.

Dec. 16, 2013) (noting that any party may move to strike a third-party claim that “has


1 The Trustees cite to Rule 14(a)(4), under which “[a]ny party may move to strike the third-party
claim.” Fed. R. Civ. P. 14(a)(4).
                                                  3
been improperly brought” under Rule 14(a)(4) and construing the third-party

defendant’s motion to dismiss third-party complaint as a motion to strike with respect

to its arguments concerning the propriety of the third-party complaint). The Trustees

also contend that Nitro’s Third-Party Complaint fails to state any claim on which

relief may be granted and move to dismiss under Rule 12(b)(6). Because the court

finds Nitro’s Third-Party Complaint does not meet the requirements of Rule 14(a)(1),

the court does not address whether Nitro’s Third-Party Complaint sets forth a claim

upon which relief can be granted.

      III.   Legal Standard

         Rule 14(a) governs the process by which a defendant may assert claims against

parties not yet joined to the action. Rule 14(a)(1) states that

               [a] defending party may, as third-party plaintiff, serve a
               summons and complaint on a nonparty who is or may be
               liable to it for all or part of the claim against it. But the
               third-party plaintiff must, by motion, obtain the court's
               leave if it files the third-party complaint more than 14 days
               after serving its original answer.

Fed. R. Civ. P. 14(a)(1). If a third-party claim has been improperly brought, “[a]ny

party may move to strike [it].” Fed. R. Civ. P. 14(a)(4); see AIG, 2013 WL 6654382, at

*2.

         “A third-party complaint filed pursuant to Rule 14(a) must be based upon a

theory of derivative or secondary liability.” Christian v. Bank of N.Y. Trust Co., No.

3:09-0770, 2010 WL 2465478, at *2 (S.D. W. Va. June 14, 2010); see Scott v. PPG

Industr., Inc., No. 89-2362, 1990 WL 200655, at *3 (4th Cir. Dec. 13, 1990)

                                            4
(unpublished) (holding that it is insufficient that the third-party claim is a related

claim and that the third-party claim must be derivatively based on the original

plaintiff’s claim).

               Such a claim is viable only where a proposed third party
               plaintiff says, in effect, “If I am liable to plaintiff, then my
               liability is only technical or secondary or partial, and the
               third party defendant is derivatively liable and must
               reimburse me for all or part (one-half, if a joint tortfeasor)
               of anything I must pay plaintiff.

Watergate Landmark Condo. Unit Owners’ Ass’n v. Wiss, Janey, Elstner Assoc., Inc.,

117 F.R.D. 576, 578 (E.D. Va. 1987). In short, “[t]he crucial characteristic of a Rule

14 claim is that the defendant is attempting to transfer to the third-party defendant

the liability asserted against defendant by the original plaintiff.” 6 Charles A. Wright

& Arthur R. Miller, Federal Practice & Procedure § 1446 (3d ed.). “It is axiomatic that

Rule 14 does not contemplate the institution of a new cause of action against the

third-party defendant.” APC First, LLC v. T.H.T., Inc., No. 2:02-0942, 2006 WL

8438394, at *4 (S.D. W. Va. 2006).

   IV.      Discussion

         The court finds that Nitro’s Third-Party Complaint fails to comply with Rule

14(a). Despite Nitro’s contentions, its claims are not derivative of the plaintiffs’

claims.

         The plaintiffs in this litigation seek liquidated damages, interest, and

attorneys’ fees and costs. Compl. ¶¶ 1–4. Notably, Nitro’s Third-Party Complaint

lacks any allegation that the Trustees are or may be liable to it for all or part of the

                                              5
plaintiffs’ claims. Instead, Nitro seeks to remove the Trustees from their positions

and to recover its own attorneys’ fees and costs. Nitro also seeks a declaratory

judgment against the Trustees and additional discovery. Nitro is not attempting to

transfer to the Trustees the liability asserted against Nitro by the original plaintiffs,

as required by Rule 14(a). See APC First, 2006 WL 8438394, at *4 (“The purpose of

raising claims under Rule 14 is to transfer to the third-party defendant liability

asserted against him by the original plaintiff.”). Rule 14 does not permit the new

causes of action asserted in Nitro’s Third-Party Complaint. See id.

      In response, Nitro relies on Trustees of The Sheet Metal Workers’ Local Union

No. 80 Pension Trust Fund v. W.G. Heating & Cooling, 555 F. Supp. 2d 838 (E.D.

Mich. 2008), for the proposition that a third-party complaint is appropriate under

Rule 14 when a defendant claims that its liability was the fault of reliance on the

third-party defendant. In W.G. Heating, the court held that the third-party complaint

was proper under Rule 14 where the defendant alleged that its liability to the plaintiff

was due to its reliance upon the third-party defendant’s false representation. Id. at

849. Nitro’s reliance on W.G. Heating, however, is misplaced.

      Unlike this case, the relief sought by the defendant in W.G. Heating included

“any monies that [are] awarded to Plaintiff in this matter.” Id. The defendant in W.G.

Heating also alleged in its third-party complaint that the damages it suffered in

reliance on the third-party defendant included “withdrawal liability that may be

awarded to Plaintiff in this matter.” Id. The court held that the third-party complaint


                                           6
complied with Rule 14 because the court found that the defendant’s third-party

complaint was “essentially a request for indemnification.” Id. Such is not the case

here.

        Nitro’s Third-Party Complaint does not seek relief for any monies awarded to

the plaintiffs in this matter. The relief Nitro seeks is quite different: additional

discovery, the removal of the Trustees from their positions, its own attorneys’ fees,

and a declaratory judgment against the Trustees. This is in no way a request for

indemnification.

        To be sure, Nitro’s Third-Party Complaint alleges that its injuries are a result

of the Trustees’ breach of their fiduciary duties. Third-Party Compl. ¶ 71. Nitro’s

Third-Party Complaint alleges that what follows, however, is not indemnification,

but rather a removal of the Trustees from their positions. Id. ¶ 73 (“Accordingly, Nitro

Construction requests that this Court remove the Trustees from their position due to

the breaches of fiduciary duty that have transpired.”). None of Nitro’s claims attempt

to transfer the liability asserted against it by the original plaintiffs—the “crucial

characteristic” of a Rule 14 claim. Wright & Miller, supra, § 1446; see also Tetra Tech

EC/Tesoro Joint Venture v. Sam Temples Masonry, Inc., No. 3:10-cv-1597-CMC, 2011

WL 1527066, at *2 (D.S.C. April 20, 2011) (“only derivative claims may be asserted

under Rule 14”) (emphasis added). It is insufficient that Nitro’s third-party claims

are merely related to the original plaintiffs’ claims. See Christian, 2010 WL 2465478,

at *2. Accordingly, Nitro’s claims cannot be asserted in this action under Rule 14.


                                           7
   V.       Conclusion

        For the foregoing reasons, the Third-Party Defendants’ Motion to Dismiss

Third-Party Complaint [ECF No. 15] (construed by the court as a motion to strike) is

GRANTED. The court STRIKES Nitro’s Third-Party Complaint [ECF No. 8] in its

entirety.

        The court DIRECTS the Clerk to send a copy of this Memorandum Opinion

and Order to counsel of record and any unrepresented party.

                                      ENTER:       November 16, 2018




                                         8
